DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen (Pub. No.: US 2014/0039772 A1).
Regarding claim 1, Jensen discloses a work vehicle comprising: 
 	a vehicular body (10, FIG. 1); 
 	a work implement attached to the vehicular body and including a bucket (26, FIG. 1); 
 	a traveling apparatus attached to the vehicular body and causing the vehicular body to travel (20, 22, FIG. 1); 
 	a work implement sensor that senses a state of the work implement (sensor for determining weight of the load and the position of the implement ¶ 53); 
 	a traveling sensor that senses a traveling state of the traveling apparatus (rotary speed sensor connected to the wheels ¶ 51); and 
 	a controller (ECU 44, FIG. 2) that determines a loaded state of the bucket (¶¶ 53, 57), makes a determination that the traveling apparatus has performed an operation for shifting from a rearward movement state to a state other than the rearward movement state in the loaded state (loaded reverse to forward transition step of work cycle ¶ 67), and calculates a load weight of the bucket from a detection value of the work implement sensor based on the determination (load weight and position is recognized when the machine direction sensor indicates that the wheel loader is moving forward from a reverse direction ¶ 67). 

Regarding claim 2, Jensen discloses the work vehicle, wherein the controller determines the loaded state of the bucket by determining whether or not the work implement is in the loaded state based on a sensor signal from the work implement sensor (¶ 53). 

Regarding claim 3, Jensen discloses the work vehicle, wherein the controller receives, from the work implement sensor, a soil ejection signal indicating that the work implement has ejected soil, and outputs the load weight based on the soil ejection signal (¶ 59). 
Regarding claim 4, Jensen discloses the work vehicle, wherein the controller automatically sums the plurality of load weights (¶¶ 42-45). 

Regarding claim 5, Jensen discloses the work vehicle, wherein the work implement sensor includes at least one of a pressure sensor and a strain sensor (¶ 53). 

Regarding claim 6, Jensen discloses the work vehicle, wherein the work implement sensor further includes a work implement position sensor (¶ 53). 

Regarding claim 7, Jensen discloses the work vehicle, wherein the work implement position sensor is a cylinder stroke sensor or a work implement angle sensor (¶ 38).

Regarding claim 8, Jensen discloses the work vehicle, wherein the traveling sensor includes an FNR switching lever that can perform switching among forward movement, neutral and rearward movement (¶¶ 50-51). 

Regarding claim 9, Jensen discloses the work vehicle, wherein the traveling sensor includes a vehicle speed detection unit (¶¶ 51, 56). 

Regarding claim 10, Jensen discloses a system including a work vehicle, the system comprising: 
 	a vehicular body (10, FIG. 1); 
 	a work implement attached to the vehicular body and including a bucket (26, FIG. 1); 
 	a traveling apparatus attached to the vehicular body and causing the vehicular body to travel (20, 22; FIG. 1);
 	a work implement sensor that senses a state of the work implement (sensor for determining weight of the load and the position of the implement ¶ 53);
 	a traveling sensor that senses a traveling state of the traveling apparatus (rotary speed sensor connected to the wheels ¶ 51); and
 	a controller (44, FIG. 2) that determines a loaded state of the bucket (¶¶ 53, 57), and when receiving, from the traveling sensor, a rearward movement state switching signal indicating that the traveling apparatus has performed an operation for shifting from a rearward movement state to a state other than the rearward movement state in the loaded state, calculates a load weight of the bucket from a detection value of the work implement sensor based on the rearward movement state switching signal (load weight and position is recognized when the machine direction sensor indicates that the wheel loader is moving forward from a reverse direction ¶ 67).

Regarding claim 11, Jensen discloses a load weight calculation method for a work vehicle, the work vehicle comprising: 
 	a vehicular body (10, FIG. 1); 
 	a work implement attached to the vehicular body and including a bucket (26, FIG. 1); 
 	a traveling apparatus attached to the vehicular body and causing the vehicular body to travel (20, 22; FIG. 1); 
 	a work implement sensor that senses a state of the work implement (¶ 53); and 
 	a traveling sensor that senses a traveling state of the traveling apparatus (¶ 51), the method comprising:
 	determining a loaded state of the bucket (¶¶ 53, 57); and
 	when receiving, from the traveling sensor, a rearward movement state switching signal indicating that the traveling apparatus has performed an operation for shifting from a rearward movement state to a state other than the rearward movement state in the loaded state, calculating a load weight of the bucket from a detection value of the work implement sensor based on the rearward movement state switching signal (load weight and position is recognized when the machine direction sensor indicates that the wheel loader is moving forward from a reverse direction ¶ 67).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663